DECISION
MORROW, Chief Justice.
Gatai of Asu filed his application with the Registrar of Titles to be registered as the Maneafaiga of Asu. Lagafuaina of Nuuuli filed an objection to the proposed registration. Hence this litigation. See Sec. 932 of the A. S. Code. At the hearing Lagafuaina claimed that there was no such title as Maneafaiga attached to the village of Asu. He did claim that at one time, probably a thousand years ago, there was a Maneafaiga attached to the village of Nuuuli. He also claimed that there never had been but one holder of the Maneafaiga title and that during his time the name of the title was changed to Lagafuaina. Gatai did not deny that at one time there was a Maneafaiga title attached to the village of Nuuuli, nor did he deny the change in the name of the title as claimed by Lagafuaina. His claim was that, conceding there was at one time a Maneafaiga title attached to the village of Nuuuli, there was also a Maneafaiga title attached to the village of Asu.
It is a significant fact that during the 49 years of existence of the government a Maneafaiga title has never been registered as belonging to either Asu or Nuuuli. There was testimony as to tradition concerning this alleged non-registered title. Lagafuaina testified that the tradition in his family was that there was a Maneafaiga about a thousand years ago; that there never had been but one holder of the name and that during his incumbency the name of the title had been changed to Lagafuaina. Gatai testified that the title had been given to a palagi Marine during the war, which was the first time it had been used *522since it fell into disuse. In response to an inquiry as to how long it had been since the Maneafaiga title had been used Leasio of Asu, a witness for Gatai, testified “about 500 years ago and Lagafuaina said about a thousand years ago.” He also testified that it was “About 500 or 200 years ago since the last holder of this name died.” Savea of Apia in Western Samoa testified that the tradition in his family was that “Malietoa Faiga landed in Nuuuli at Maneafaiga Lagafuaina.” Later he testified “No it was not Malietoa Faiga it was Malietoa Uilimatuu. He turned ashore when he saw a fire of Maneafaiga.” He said that this occurred “... about a hundred years ago.”
Since writing was not introduced into Samoa until the missionaries came a little over a hundred years ago, tradition before that time was necessarily handed down by word of mouth and a great deal of tradition has been so handed down even since writing was introduced. Tradition handed down by word of mouth, especially when it relates to events that are supposed to have occurred a thousand years ago, five hundred years ago or one hundred years ago cannot be very reliable. If A tells B a story and B repeats it to C five years later and C repeats it to D still five years later and D repeats it to E another five years later and E repeats it to F still another five years later and F repeats it back to A, everybody knows that what A hears from F may have very little resemblance to what A told B twenty years before. In fact he might not even recognize it as the same story. Now if this process be stretched over a hundred years, five hundred years or a thousand years it requires very little imagination to see that what was told at the end of this period may bear very little resemblance to what was told at the beginning. And this is true no difference how honest each person who repeats the tradition may have been. As an indication as to how inaccurate tradition may become we may point to the testimony of *523Gatai to the effect that “... I said the Lualemana is the sole pule of this name.. . .” Maneafaiga, while in another place in his testimony in response to the question “So the Salanoa in Fagasa is the pule of this name?” answered “Yes.” Again he said in answer to the question “Is the Maneafaiga title a lesser matai title in the Lualemana?” “Yes Lualemana is the supreme title.”
Gatai claimed that there was a piece of land which was the property of the Maneafaiga but he did not know the name of it; said he had forgotten the name and that the land was in the possession of Lualemana and had been in his possession for many years before the war.
The very fact that a name so-called has not been used for hundreds of years is a pretty strong indication that there is no such name. The fact that it has never been registered supports this indication. With tradition going back hundreds of years and handed down by word of mouth only, necessarily very unreliable, we cannot say that the evidence in support of the existence of a Maneafaiga title in Asu preponderates over the evidence in denial of the existence of such title. In fact we think that the evidence as a whole clearly preponderates against the existence of the Maneafaiga title in Asu and we so find.
In view of our finding that a title Maneafaiga attached to the village of Asu does not exist it cannot be registered. The Registrar of Titles will disregard the application of Gatai to be registered as the Maneafaiga of Asu.
Costs in the sum of $25.00 are hereby assessed against Gatai the same to be paid within 30 days.